Citation Nr: 1804997	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-10 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), including headaches, dizziness, and cognitive impairment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his parents, and his sister


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1987 to January 1990. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas. The RO's decision denied service connection for a TBI, also claimed as memory loss. However, besides cognitive impairment, the Veteran has also testified to headaches and dizziness attendant on his in-service TBI. The Board has expanded the claim accordingly. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In November 2015, the Board remanded the case for the scheduling of a videoconference hearing. The Veteran presented testimony at a videoconference hearing in August 2016. Thus, there has been substantial compliance with the Board's prior remand instructions, and an additional remand is not necessary. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for residuals of a TBI as manifested by dizziness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's headaches are a residual of his in-service TBI.

2. The Veteran's cognitive impairment is not related to service, including the in-service TBI.

CONCLUSIONS OF LAW

1. The criteria to establish service connection for headache residuals of a TBI are met. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria to establish service connection for cognitive impairment are not met. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that service connection is warranted for residuals of a TBI, including headaches, dizziness, and cognitive impairment. He contends that these disabilities result from an in-service incident in which he was kicked in the head by another service-member while refereeing a wrestling match. The evidence indicates that the Veteran has suffered headaches continuously since his in-service accident, and for that reason service connection for headaches is warranted. However, the preponderance of the evidence weighs against a finding that the Veteran's current cognitive impairment is related to that incident, and therefore service connection for that disability must be denied.

Service connection may be established for any disability resulting from a disease or injury incurred in or aggravated by service, or for any disease diagnosed after discharge when the evidence establishes that the disability itself was incurred in service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a), (d).

Generally, in order to prove service connection, there must be competent, credible evidence of 1) a current disability, 2) in-service incurrence or aggravation of an injury or disease, and 3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).



I. Headaches

The Veteran's post-service treatment records indicate that he first sought formal medical treatment for headaches beginning in 2010. He testified at his hearing in August 2016 that he continued to have them at that time. The Veteran is competent to testify as to the existence of his own headaches, and the Board finds his testimony credible. Therefore, the requirement of a current disability is satisfied. Furthermore, the Veteran's service treatment records reflect that he was kicked in the head while in service, satisfying the requirement of in-service incurrence of an injury.

The only remaining element is a nexus between the Veteran's headaches and his in-service injury. His service treatment records in this regard reflect that he sustained a laceration of his right eyebrow as the result of his injury, but they are silent as to any other residuals. However, the Veteran reported at his September 2013 VA examination that after the injury he began to experience headaches, which resolved after a short time. The Veteran also testified at his hearing that he began to experience headaches following the injury. At the hearing, however, the Veteran testified that he has had headaches continuously since the initial injury.

Whereas the VA examination reflects only the examiner's impression of the Veteran's account of his history, at the hearing the Veteran testified on his own behalf, and at length. The Board finds the Veteran's hearing testimony that he has experienced headaches persistently from the time of his in-service injury to the present credible and more probative than his earlier, apparently contradictory statements to the VA examiner. Furthermore, although the VA examiner provided a negative nexus opinion, his rationale indicates that the opinion is limited to the claim for cognitive impairment. At the time of the examination, the Board had not broadened the Veteran's claim to include headaches and dizziness. Therefore, the examiner's opinion is none to the contrary, and the Board finds that a nexus exists between the Veteran's current headaches and his in-service injury. Accordingly, service connection for headache residuals of a TBI is warranted.


II. Cognitive Impairment

The first indication of cognitive impairment in the Veteran's record appears in June 2013, when the Veteran sought treatment for memory loss. At that time, the Veteran reported that he was having trouble remembering what day it was and whether he had taken his medications. Several private medical opinions from 2013 and 2016 give assessments of chronic memory difficulties, chronic cognitive problems, memory loss, and cognitive disorder. In addition, the September 2013 VA examination concluded that the Veteran suffered from deficits in various cognitive domains, including memory, executive, visuospatial, language, and abstraction. Both the private practitioners and the VA examiner are competent and credible, and on the basis of their opinions the Board finds that the requirement of a current disability is met. The in-service incident the Veteran claims gave rise to his cognitive impairment is the same which caused his headaches, and that requirement has also been met, as discussed above.

However, because the Veteran's cognitive impairment did not begin until at the earliest 16 years after he had separated from service, the Board finds that the nexus requirement has not been met. During the September 2013 examination, the Veteran reported to the examiner that he had not had any significant cognitive issues prior to 2010. The Veteran and both of his parents testified at his hearing in 2016 that his memory loss had begun around 9 or 10 years prior to the date of the Board hearing. 

In addressing whether the Veteran's cognitive impairment was related to the in-service TBI, the VA examiner noted that the vast majority of those who suffer a mild TBI report improvement of their symptoms within several days to a few weeks after their injury, and that most are free of measurable symptoms within 3 to 6 months. The examiner then observed that, in contrast, the Veteran did not report any significant cognitive issue prior to the death of his uncle in 2010. At that time the Veteran reported to a VA medical practitioner that his uncle had been his grandmother's primary caretaker, and since his death the Veteran had moved in with her to take over her care. The Veteran reported that he felt overwhelmed by the responsibility and wondered if it was contributing to his symptoms. 

In addition, the examiner noted that the Veteran had a history of extensive alcohol abuse for many years before becoming sober in 2013. The examiner opined that the onset of cognitive impairment more than a decade after the TBI suggested another cause was responsible, likely alcohol induced dementia. He concluded that the Veteran's cognitive impairment was less likely than not caused by or the result of his in-service TBI. The examiner's opinion is competent, credible, and entitled to significant weight.  Significantly, there is no probative evidence to the contrary.

Based on the above, and in particular on the September 2013 VA examination, the Board finds that it is less likely than not that the Veteran's cognitive impairment is a residual of his TBI. Therefore, as the preponderance of the evidence weighs against a nexus between the Veteran's current cognitive impairment and his in-service injury, the benefit of the doubt doctrine does not apply, and the claim must be denied. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for headache residuals of a TBI is granted.

Service connection for cognitive impairment is denied.


REMAND

The Veteran's post-service treatment records indicate that he complained of dizziness in February 2010, and again in March of the same year. At his September 2013 VA examination, he reported that he had experienced 2-3 days of dizziness immediately following being kicked in the head by another service-member. At his hearing in August 2016, he again testified that he began having dizziness following this injury, and his mother testified that he continued to complain of dizziness. However, there is no competent medical evidence of record as to whether the Veteran's dizziness is a residual of his in-service TBI. Therefore, a TBI examination is necessary to fully develop this claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA TBI examination to determine whether his dizziness is a residual of his in-service TBI. The examiner should also determine whether besides dizziness and headaches the Veteran has any other TBI residuals.

2. After completing the above actions, and any additional action deemed warranted, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


